Landis, P. J.,
Fred Quade was indicted for violating the liquor laws, and upon his trial he was found not guilty, but one-half of the costs was imposed upon him and the other half upon Henry Stone. Stone is a member of the State police. He has presented his petition, asking to be relieved of these costs on the ground that he is a public officer and the prosecution was made by him in good faith and without malice.
The fact that he is a public officer does not give him immunity, unless he has’ reasonable grounds to believe that the defendant was violating the law; and in this case, as the jury also imposed one-half of the costs on the defendant, it would seem as if they were of the opinion that the latter was not entirely free from blame. If this was so, the prosecution was warranted. We have, therefore, concluded to make the rule absolute and to strike off so much of the finding as imposed costs upon the petitioner. Rule made absolute.
From George Ross Eshleman, Lancaster, Pa.